                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

STEVE P. SHULTZABERGER,

                Plaintiff,

v.                                                              CV No. 17-1028 KRS/CG

HALL, et al.,

                Defendants.

                    ORDER SETTING TELEPHONIC STATUS CONFERENCE
                         AND SETTLEMENT CONFERENCE

       To facilitate a final disposition of this case, a mandatory settlement conference

will be conducted in accordance with Federal Rule of Civil Procedure 16(a)(5). The

conference will be held on November 9, 2018, at 9:00 a.m., in the Organ Courtroom

of the United States Courthouse, 100 N. Church Street, Las Cruces, New Mexico.

A telephonic status conference will be held on November 1, 2018, at 3:00 p.m. to

discuss the parties’ positions.

       IT IS HEREBY ORDERED that the parties and a designated representative,

other than counsel of record, with full authority to resolve the case, must attend in

person; counsel who will try the case must also attend in person. All attorneys and

parties involved in the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and

during the conference.1




1This does not prohibit disclosures stipulated to by the parties, necessary in proceedings to
determine the existence of a binding settlement agreement, or as otherwise required by law.
      IT IS FURTHER ORDERED that:

      1. By October 25, 2018, Plaintiff’s counsel shall serve on both Defendants’
         counsel and the Court a concise letter that sets forth a settlement demand
         itemizing the principle supporting damages or other relief that Plaintiff asserts
         would appropriately be granted at trial.

      2. By October 29, 2018, Defendants’ counsel shall serve on both Plaintiff’s
         counsel and the Court a concise letter that sets forth a response to the
         settlement demand.

      3. By October 30, 2018, each party shall provide to the Court:

             a. A copy of each letter that was sent to an opposing party;

             b. A confidential, concise letter containing an analysis of the strengths
                and weaknesses of its case; and

             c. Any video or audio recordings of the incident upon which this action is
                 based.
          These materials may be submitted to the Court by facsimile transmission,
          (575) 528-1675, or email, garzaschambers@nmcourt.fed.us. These letters
          may be filed in an abbreviated format.

      4. Each of these letters typically should be five (5) pages or fewer, and counsel
         will ensure that each party reads the opposing party’s letter before the
         settlement conference.

      5. Before November 1, 2018, Counsel shall confer with one another about their
         clients’ respective positions.

      6. On November 1, 2018 at 3:00 p.m., Counsel shall call Judge Garza’s “Meet
         Me” line at (505) 348-2693 for a telephonic status conference.

      A party must show good cause to vacate or reschedule the settlement

conference. Any such request must provide the Court with sufficient notice to ensure

that other matters may be scheduled in the time allotted for the settlement conference.




                                            2
IT IS SO ORDERED.



                    THE HONORABLE CARMEN E. GARZA
                    CHIEF UNITED STATES MAGISTRATE JUDGE




                           3
